DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2018/073424 filed 8/31/2018.
Acknowledgment is made of Provisional application No. 62/556,944, filed on Sep.
11, 2017, provisional application No. 62/553,883, filed on Sep. 3, 2017.
Claims 1-62 are pending. 


Election/Restrictions

Applicant's election with traverse of Group I claims 1-22, 26 in the reply filed on 10/4/2022 is acknowledged.  The traversal is on the ground(s) there is a single general inventive concept that is novel and involves inventive step. The Examiner has taken a narrow and literal approach without considering the degree of interdependence of the alternatives presented in relation to the state of the art as revealed by the international search, PCT article 33(6) or additional document considered relevant. Further, the ISR did not reject these claims for lack of unity of invention. MPEP 1893.03(d),
This is not found persuasive because it is unclear how the Examiner has taken a narrow and literal approach without considering the degree of interdependence of the alternatives presented in relation to the state of the art as revealed by the international search, PCT article 33(6) or additional document considered relevant. Further, a lack of unity in the ISR does not preclude a finding of lack of unity at a later stage. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "like" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "like" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase ".eg." in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "etc" in line 2 renders the claim indefinite because it is unclear what “etc” includes.  See MPEP § 2173.05(d).
	Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, 14-16, 18-19, 22, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Currie et al. (WO 2018/025020).
	Regarding claim 1: Currie is directed to a free-flowing biocompatible polymeric particles having a D50 in the range of less than 25 microns (p. 9 Currie). The composition is bioactive (p. 6 Currie) and the compositions are used for three dimensional printing.
	Regarding claim 4: The powder can contain trace amounts of surfactant (p. 10 Currie).
	Regarding claim 5: The powder can contain trace amounts of salt and surfactant Specifically, suitable surfactants include salts, e.g. sodium di-octyl sulfosuccinate. (p. 10 Currie).
Regarding claim 6: The particles are processed via roller mixer (p. 9 Currie). While a specific process of blade based or roll based powder based 3D printing machine is not mentioned in particular, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, there is no evidence to suggest the product made by the process of Currie would be different. 
	Regarding claims 7-8: Suitable polymers include poly(maleic acid) copolymer of isobutylene and maleic anhydride (p. 8 Currie) (equivalent to a polyanhydride). 
	Regarding claim 9: The composition comprises a bioactive agent (abstract Currie). 
	Regarding claim 10: The composition further comprises a flow aid of a bioceramic.
	Regarding claim 11: The bioceramic has a concentration of 0-10 wt% K2O (p. 6 Currie). Given the broadest reasonable interpretation of claim 15, the amount of bioceramic of K2O is equivalent to a concentration of from 0.5-10 wt%. Specifically, no basis for the amount is recited in claim 15, and no specific bioceramic is recited in claim 11 of the present invention.
	Regarding claim 12: The flow aid is a bioceramic. 
	Regarding claim 14: The polymeric powder is in a milled shape. Specifically, the bioactive glass and polymeric binder are milled (p.9 Currie) (equivalent to a milled nature). The bioceramic is in a partially amorphous biocompatible form. Specifically, the heat is applied in order to avoid crystallization of the bioactive glass (p. 12 Currie). Further, fast removal of the binder prevents crystallization (p. 8 Currie). The bioceramic is in a biocompatible form. 
	Regarding claim 15: The bioceramic is in a partially amorphous, and therefore has a crystallinity of less than 50%. Specifically, the heat is applied in order to avoid crystallization of the bioactive glass (p. 12 Currie). Further, fast removal of the binder prevents crystallization (p. 8 Currie).
	Regarding claim 16: The bioceramic has a concentration of 0-10 wt% K2O (p. 6 Currie). Given the broadest reasonable interpretation of claim 15, the amount of bioceramic of K2O is equivalent to a concentration of from 0.5-10 wt%. Specifically, no basis for the amount is recited in claim 15, and no specific bioceramic is recited. 
	Regarding claim 18: The bioceramic is bioactive glass (p. 6 Currie). 
	Regarding claim 19: Claim 19 depends on claim 18, which lists bioceramics in the alternative. Hence, claim 19 is met for the same reason as that in claim 18. 
	Regarding claim 22: The particles are processed via roller mixer (p. 9 Currie). While a specific process of blade based or roll based powder based 3D printing machine is not mentioned in particular, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 26: The powder is used as a flow aid for spherical or irregular shaped polymer particles. Specifically, it is used in additive manufacturing process that includes polymer particles that are either spherical or irregular shaped. 


Claims 1-2, 4-12, 14-16, 18-19, 22, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vucak et al. (US 2014/0004348).
Regarding claim 1: Vucak discloses a free-flowing biocompatible polymeric powder for biomedical application comprising polymeric particles of polyamide 12 having an average particle size (D50) of 50 um and calcium carbonate as a flow aid having an average particle size (D50) of 0.7 um (Example 3 and [0042)). Moreover, Vucak discloses that the particles of calcium carbonate are preferably sphere-shaped and essentially amorphous ([0102]). 
Although three dimensional printing is not mentioned, the free-flowing biocompatible polymeric powder of Vucak is in a form which renders it suitable for three dimensional printing. In other words, the body of claim 1 does not depend on the intended use for three dimensional printing.  Further, because the composition of Vucak suggests the claimed composition, it is necessarily capable of being used for three dimensional printing. 
Regarding claim 2: The calcium particles are narrow and preferably all particles have a particle diameter of average particle diameter of -30% ([0162]) (equivalent to D90-D10 range of ≤60 µm). 
Regarding claim 4: The surface of the particles can contain trace amounts of surface active agents (equivalent to a surfactant) ([0105]). 
Regarding claim 5: Calcium salts can be present in an amount of below 0.5 wt% ([0103]). The surface of the particles can contain trace amounts of surface active agents (equivalent to a surfactant) ([0105]).
Regarding claim 6: While a specific process of blade based or roll based powder based 3D printing machine is not mentioned in particular, patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, there is no evidence to suggest the product by process of claim 6 would not the same or obvious from that taught in Vucak. In the present case, there is no evidence to suggest the product made by the process of Vucak would be different.
Regarding claims 7-8: Many polymers are disclosed, including polyurethanes [0076]. 
Regarding claim 9: Calcium carbonate is disclosed, which is defined by the present invention as a bioceramic. 
Regarding claim 10: Calcium carbonate flow aid is disclosed. 
Regarding claim 11: The weight ratio of polymer to calcium salt is preferably 90:10 to 99:1 ([0180]) (equivalent to 1-10 wt%).
Regarding claim 12: Calcium salts are disclosed including calcium carbonate and calcium phosphate ([0171]) (equivalent to a bioceramic). 
Regarding claim 14: Vucak discloses a free-flowing biocompatible polymeric powder for biomedical application comprising polymeric particles of polyamide 12 having an average particle size (D50) of 50 um and calcium carbonate as a flow aid having an average particle size (D50) of 0.7 um (Example 3 and [0042)). Moreover, Vucak discloses that the particles of calcium carbonate are preferably sphere-shaped and essentially amorphous ([0102]). 
Although three dimensional printing is not mentioned, the free-flowing biocompatible polymeric powder of Vucak is in a form which renders it suitable for three dimensional printing. In other words, the body of claim 1 does not depend on the intended use for three dimensional printing.  Further, because the composition of Vucak suggests the claimed composition, it is necessarily capable of being used for three dimensional printing. 
Regarding claim 15: The bioceramic of calcium carbonate particles are essentially amorphous (equivalent to a crystallinity of less than 50%). 
Regarding claim 16: The weight ratio of polymer to calcium salt is preferably 90:10 to 99:1 ([0180]) (equivalent to 1-10 wt%).
Regarding claims 18-19: The bioceramic is calcium carbonate. 
	Regarding claim 22: While a specific process of blade based or roll based powder based 3D printing machine is not mentioned in particular, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 26: The powder is used as a flow aid for spherical or irregular shaped polymer particles. Specifically, it is used in additive manufacturing process that includes polymer particles that are either spherical or irregular shaped. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Currie. 
	Regarding claim 2: The polymeric particles having a D50 in the range of less than 25 microns. The polymeric particles have a D90 value of less than 100 microns (p. 9 Currie). It follows the D90-D10 includes the claimed range of ≤60µm. While a specific powder having the aforementioned particle sizes in a single powder, it would have been obvious to have selected such a powder since the ranges overlap. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a powder within the scope of claim 2. 
Regarding claim 3: Currie doesn’t mention the bulk density of the powder. 
However, the powder produced in Currie is substantially identical to the powder produced in in the present invention. Specifically, both the D50 and D90 of the polymer binder and bioceramic are substantially similar to the present invention. Further, the polymer binder and bioceramic are substantially similar as well. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Currie suggests a powder having a bulk density within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 13: The D50 value of the bioactive glass includes a particle size of 10 µm (p. 7 Currie). While this particle size abuts the claimed range, one skilled in the art would have been motivated to have selected this particle size since it is specifically recited as suitable. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a D50 value of the bioactive glass includes a particle size of 10 µm. 
Regarding claims 20-21: Currie doesn't specifically recite the break energy value or bulk density. However, the polymeric powder produced in Currie is substantially identical to the polymeric powder produced in the instant invention. Specifically, both have d50 and d90 values of the particles. Further, both the break energy value and bulk density appear to depend directly on the particle size of the polymeric powder as well as the flow aid. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Currie suggests a composition having a break energy value and bulk density within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 3, 13, 20-21  are rejected under 35 U.S.C. 103 as being unpatentable over Vucak. 
Regarding claim 3: Vucak doesn't specifically recite the bulk density. However, the polymeric powder produced in Vucak is substantially identical to the polymeric powder produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Vucak suggests a composition having a break energy value and bulk density within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 13: Polymer particles have an average particle diameter [D50] of 1-500  µm. ([0176]). While 1-10 µm is not mentioned in particular, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claims 20-21: Vucak doesn't specifically recite the break energy value or bulk density. However, the polymeric powder produced in Vucak is substantially identical to the polymeric powder produced in the instant invention. Specifically, both have d50 and d90 values of the particles. Further, both the break energy value and bulk density appear to depend directly on the particle size of the polymeric powder as well as the flow aid. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Vucak suggests a composition having a break energy value and bulk density within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Currie as applied to claim 14 above, and further in view of Sepulveda et al. (58, 6, 2001, P. 734-740).
	Regarding claim 17: Currie doesn’t mention the BET surface area of the bioceramic. 
Sepulveda is directed to a sol gel derived bioactive glass used to form a bond with living bone. The surface area of the sol gel derived powder is 126.5-164.7 m2/g (abstract Sepulveda). One skilled in the art would have been motivated to have selected the sol gel derived bioactive glass of Sepulveda in Currie since it allowed significant changes in resorption and in vivo responses (abstract Sepulveda). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the sol gel derived bioactive glass of Sepulveda in Currie.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vucak as applied to claim 14 above, and further in view of Sepulveda et al. (58, 6, 2001, P. 734-740).
	Regarding claim 17: Vucak doesn’t mention the BET surface area of the bioceramic. 
Sepulveda is directed to a sol gel derived bioactive glass used to form a bond with living bone. The surface area of the sol gel derived powder is 126.5-164.7 m2/g (abstract Sepulveda). One skilled in the art would have been motivated to have selected the sol gel derived bioactive glass of Sepulveda in Vucak since it allowed significant changes in resorption and in vivo responses (abstract Sepulveda). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the sol gel derived bioactive glass of Sepulveda in Vucak.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764